Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Thorp, J.), rendered January 10, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of aiding and abetting the sale of crack cocaine to an undercover police officer. The evidence showed that on July 25, 1989, the defendant initiated the transaction by approaching the officer and asking what he wanted, negotiating the amount of crack cocaine to be sold and, after entering a nearby house, returning with his codefendant Alton Broyles. After the defendant told the officer that Broyles would "take care” of him, the officer purchased crack cocaine from Broyles. The officer then radioed a description of the defendant and Broyles to the back-up team and *495Broyles was arrested. On July 29, 1989, the officer was working in the same location and saw the defendant in the same area. He again radioed the defendant’s description to his backup team, who arrested him shortly thereafter.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). We also find without merit the defendant’s contention that the sentence imposed by the court was excessive (see, People v Suitte, 90 AD2d 80; People v Lassiter, 161 AD2d 669). Mangano, P. J., Bracken, Kunzeman and Miller, JJ., concur.